Citation Nr: 0015005	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-01 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Timeliness of appeal from August 1992 and February 1994 
RO rating decisions which denied a rating in excess of 10 
percent for the service-connected right femur disability.

2.  Entitlement to an effective date, earlier than July 28, 
1998, for a rating in excess of 10 percent for right femur 
disability.

3.  Entitlement to an increased rating for right femur 
disability, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from January 1950 to 
January 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) Salt 
Lake City Regional Office (RO) rating decisions which in 
February 1994 denied a rating in excess of 10 percent for 
service-connected right femur disability, and in December 
1998 determined that he did not timely perfect appeal from 
rating decisions in August 1992 and February 1994 (denying a 
rating in excess of 10 percent for the service-connected 
right femur disability).  By rating decision in February 
1999, he was assigned a temporary total rating under 
38 C.F.R. § 4.30, from July 28 to August 31, 1998, following 
treatment for the service-connected right femur disability 
requiring convalescence; effective September 1, 1998, the 
right femur disability was assigned a 30 percent rating.  The 
claim remains in controversy where less than the maximum 
available benefit is awarded.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In his VA Form 9, dated in February 1994 and received by the 
RO in June 1994, the veteran requested a Travel Board 
hearing.  By July 1994 letter, his representative indicated 
that he desired a personal hearing at the Salt Lake City RO 
after November 1994; although such correspondence may not be 
construed as a withdrawal of a Travel Board hearing request 
under 38 C.F.R. § 20.704(e), no further communication was 
received from or on behalf of the veteran regarding his 
intentions referable to a Travel Board hearing (and an RO 
hearing was held in December 1994) until the veteran's 
January 1999 substantive appeal on the matter of timeliness 
of appeal from prior RO rating decisions; in the January 1999 
substantive appeal, he indicated that he wished the Board to 
review all of the claims placed in appellate status and 
stated that he did not desire a hearing before a Member of 
the Board.  In view of the foregoing, the Board will proceed 
as though his Travel Board hearing request was withdrawn.  
38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  By August 1992 rating decision, the RO denied the 
veteran's claim of a rating in excess of 10 percent for a 
service-connected right femur disability; timely notice of 
disagreement therewith was received in April 1993.

2.  In October 1993 and February 1994, the RO issued rating 
decisions denying a rating in excess of 10 percent for the 
service-connected right femur disability.

3.  In response to his April 1993 notice of disagreement, the 
RO in February 1994 issued a statement of the case listing, 
as an issue on appeal, entitlement to a rating in excess of 
10 percent for the service-connected right femur disability.

4.  In May 1994, the veteran filed timely notice of 
disagreement with the February 1994 RO rating decision 
denying a rating in excess of 10 percent for the service-
connected right femur disability.

5.  In June 1994, the veteran filed a substantive appeal 
referable to his claim for an increased rating for right 
femur disability (the substantive appeal was dated in 
February 1994); this substantive appeal was not filed within 
one year after the August 1992 rating decision, or within 60 
days after the February 1994 statement of the case; the 
August 1992 rating decision became final.

6.  In November 1994, the RO issued a statement of the case 
in response to the veteran's May 1994 notice of disagreement 
(wherein he disagreed with the February 1994 rating decision 
denying a rating in excess of 10 percent for the service-
connected right femur disability).

7.  The veteran's December 1994 RO hearing testimony may 
reasonably be construed as a timely substantive appeal from 
the February 1994 rating decision denying a rating beyond 10 
percent for the service-connected right femur disability.

8.  His April 1993 written correspondence to the RO 
(including April 22, 1993 letter from Dr. Allen) received on 
April 27, 1993 may be construed as an informal claim for an 
increased rating for right femur disability.  

9.  It is factually ascertainable from the medical evidence 
of record that, from April 27, 1993 to June 11, 1998, the 
right femur disability has been associated with hip arthritis 
and impaired motion, productive of subjective complaints of 
pain and functional impairment (increasing on strenuous 
activity).

10.  Since June 12, 1998, the veteran's service-connected 
right femur disability has been associated with hip arthritis 
and reduced and painful motion, causing marked hip 
disability.  


CONCLUSIONS OF LAW

1.  The veteran did not perfect a timely appeal from the 
August 1992 RO rating decision denying a rating in excess of 
10 percent for his service-connected right femur disability.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.203, 20.302 (1999).

2.  His appeal from the February 1994 RO rating decision 
denying a rating in excess of 10 percent for the service-
connected right femur disability was perfected in timely 
fashion.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.203, 20.302 (1999).

3.  Resolving the benefit of the doubt in the veteran's 
favor, the criteria for two separate 10 percent ratings for 
right femur disability have been met, from April 27, 1993 to 
June 11, 1998.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.155(a), 3.157(b), 3.400(o), 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5255 (1999).

4.  The schedular criteria for separate 10 and 30 percent 
ratings for the service-connected right femur disability have 
been met, effective June 12, 1998.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5255 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of appeal:

An appeal consists of a timely notice of disagreement and, 
after a statement of the case has been furnished, a timely 
filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200.  A substantive appeal consists of a properly 
completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  If the statement of the case and any prior 
supplemental statements of the case addressed several issues, 
the substantive appeal must either indicate that the appeal 
is being perfected as to all of those issues or must 
specifically identify the issues appealed.  The substantive 
appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the statement of the case and 
any prior supplemental statements of the case.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 C.F.R. § 20.202.

After copies of the statement of the case are furnished to 
the claimant and the claimant's representative, if there is 
one, a substantive appeal must be filed within 60 days from 
the date that the agency of original jurisdiction mails the 
statement of the case to the claimant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  This period may be extended for 
a reasonable period on request for good cause shown.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

If a substantive appeal has been timely filed, the response 
to a supplemental statement of the case is optional and is 
not required for the perfection of an appeal, unless the 
supplemental statement of the case covers issues that were 
not included in the original statement of the case.  If the 
supplemental statement of the case covers issues that were 
not included in the original statement of the case, a 
substantive appeal must be filed with respect to those issues 
within 60 days in order to perfect an appeal with respect to 
the additional issues.  38 C.F.R. § 20.302(c).

A decision as to the adequacy of allegations of error of fact 
or law in a substantive appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and his representative, if 
any, will be given notice of the issue and a period of 60 
days following the date on which such notice is mailed to 
present written argument or to request a hearing to present 
oral argument on this question.  38 C.F.R. § 20.203.

Historically, service connection for right femur disability 
was granted by RO rating decision in January 1955, and a 20 
percent rating was assigned; that rating was reduced to 0 
percent by rating decision in August 1960; however, by RO 
decision in May 1989, it was increased to 10 percent.

In February 1992, the veteran filed a claim for a rating in 
excess of 10 percent for the service-connected right femur 
disability, suggesting that impairment associated therewith 
was more severe than the 10 percent rating reflected.  His 
claim was denied by RO rating decision in August 1992, and a 
timely notice of disagreement (together with an April 1993 
letter from J. Allen, M.D.) was received in April 1993.

Based on a review of the evidence of record, including 
clinical evidence received in April and May 1993, the RO 
issued in October 1993 another rating decision denying a 
rating in excess of 10 percent for the veteran's service-
connected right femur disability.  More clinical records were 
received by the RO in November 1993 and, by rating decision 
in February 1994, a rating in excess of 10 percent for right 
femur disability was again denied.

Also in February 1994, the RO issued a statement of the case 
to the veteran, in response to his April 1993 notice of 
disagreement regarding the August 1992 denial of a rating in 
excess of 10 percent for the service-connected right femur 
disability.  

In May 1994, the veteran filed a notice of disagreement from 
the February 1994 rating decision which denied a rating in 
excess of 10 percent for the service-connected right femur 
disability.

In June 1994, the RO received from the veteran VA Form 9, 
Appeal to Board of Veterans' Appeals (dated in February 
1994).

In November 1994, the RO issued a statement of the case to 
the veteran, responding to his May 1994 notice of 
disagreement regarding the February 1994 denial of a rating 
in excess of 10 percent for the service-connected right femur 
disability.

At an RO hearing in December 1994, the veteran asserted that 
the RO did not consider his pain and functional impairment 
from his service-connected right femur disability when it 
declined to assign the disability a rating greater than 10 
percent.

Based on the foregoing, the Board finds that a timely 
substantive appeal was not filed by or on behalf of the 
veteran with regard to the August 1992 RO denial of a rating 
in excess of 10 percent for the service-connected right femur 
disability.  Although he filed a timely, and clearly 
adequate, notice of disagreement with regard to the August 
1992 rating decision (received in April 1993), in order to 
perfect his appeal, he or his accredited representative had 
to file a substantive appeal within one year following the 
date of notification of the August 1992 decision (he was 
notified thereof by letter on August 12, 1992), or within 60 
days of the mailing of the statement of case (mailed to his 
last known address and to his accredited representative in 
February 1994); no communication expressing an intention to 
continue the appeal, which may be construed as a substantive 
appeal, was received from or on behalf of the veteran until 
June 1994, clearly well outside the applicable time limit for 
filing a substantive appeal.  Although his substantive appeal 
(received in June 1994) was dated in February 1994, the date 
of filing, i.e., date of receipt by VA, is determinative.  
See 38 C.F.R. § 20.302(b); 20.305 (1999).  The Board notes 
that, in May 1994, the veteran filed a notice of disagreement 
with the February 1994 rating decision denying an increased 
rating for right femur disability; assuming, without 
deciding, that this correspondence constituted a substantive 
appeal, it was nevertheless received outside the time limit 
for filing substantive appeal with regard to the August 1992 
rating decision (it was received more than one year after the 
August 1992 rating decision, and more than 60 days after the 
February 1994 statement of the case).  Accordingly, the 
veteran failed to perfect a timely appeal from the August 
1992 RO rating decision denying a rating in excess of 10 
percent for right femur disability.

Based on a review of all of the pertinent evidence of record, 
as discussed above, the Board finds that the veteran's appeal 
from the February 1994 RO rating decision denying a rating in 
excess of 10 percent for the service-connected right femur 
disability was perfected in a timely fashion.  His timely 
notice of disagreement therewith was received by the RO in 
May 1994 (wherein he specified that he wished to appeal to 
the Board RO rating decision dated in February 1994).  A 
statement of the case was issued in November 1994.  Although 
he did not perfect his appeal by filing VA Form 9 (Appeal to 
Board of Veterans' Appeals), he was afforded an RO hearing in 
December 1994, at which he expressed his continued desire to 
challenge the RO denial of his increased rating claim; he 
advanced specific arguments relating to the error of fact 
allegedly committed by the RO when it denied his increased 
rating claim: he suggested that a rating in excess of 10 
percent for the service-connected right femur disability was 
warranted based on consideration of his subjective complaints 
of pain and functional impairment.  As indicated above, a 
decision as to adequacy of substantive appeal will be made by 
the Board.  See 38 C.F.R. § 20.203.  Based on the foregoing 
reasons, the Board finds that the veteran's December 1994 
hearing testimony constitutes adequate and timely substantive 
appeal with regard to the February 1994 rating decision 
denying a rating in excess of 10 percent for the service-
connected right femur disability.  38 C.F.R. §§ 20.202, 
20.203.

Increased rating claim:

The veteran's increased rating claim is well grounded, based 
on his assertion that disability associated with the service-
connected right femur disability has increased in severity.  
Proscelle v. Derwinski, 1 Vet. App. 629 (1992).  Once 
determined that a claim is well grounded, VA has a duty to 
assist in the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Pertinent clinical data have been 
associated with the file, including current data sufficient 
to address the merits of the veteran's claim; thus, the duty 
to assist has been satisfied in this case.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), holding 
that all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 
38 C.F.R. § 4.25 unless they constitute the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.

The effective date of an award of compensation based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of the 
receipt of the application therefor.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by regulation which 
provides that the effective date for compensation will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.

The effective date of an award of increased compensation will 
be the earliest date if is factually ascertainable that an 
increase in disability had occurred if a claim is received 
within one year of such date; otherwise, the effective date 
will not be earlier than the date of receipt of application 
therefor.  38 C.F.R. § 3.400(o)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
On receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits if the report relates to a 
disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a).  This may be done once a formal claim for 
compensation or pension has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b).  The date of receipt of evidence from a private 
physician will be accepted when such evidence is within 
competence of the physician and shows the reasonable 
probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).

As indicated above, the veteran did not perfect a timely 
appeal from the August 1992 RO rating decision denying his 
claim of a rating in excess of 10 percent for the service-
connected right femur disability; that decision therefore 
became final and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (1999).  
If new and material evidence is received prior to the 
expiration of the appeal period, or prior to the appellate 
decision if a timely appeal has been filed, it will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  
38 C.F.R. § 3.156(b) (1999).

The veteran's April 1993 written correspondence to the RO (by 
which he initiated, but failed to perfect, an appeal from the 
August 1992 rating decision), submitted together with Dr. 
Allen's April 22, 1993 letter and received on April 27, 1993, 
may be construed as an informal claim for an increased rating 
for the service-connected right femur disability.  See 
38 C.F.R. §§ 3.155(a), 3.157(b).  That claim was denied by RO 
rating decisions in October 1993 and February 1994 and, as 
discussed above, he perfected a timely appeal from the 
February 1994 denial of his increased rating claim.  

As noted above, service connection for right femur disability 
was granted by RO rating decision in January 1955, and a 20 
percent rating was assigned.  That decision was based on the 
veteran's service medical records showing that he sustained 
right proximal femur fracture in a motor vehicle accident in 
December 1952, requiring hospitalization and surgical 
treatment.  

On VA medical examination in January 1955, the veteran 
indicated that he experienced pain and functional impairment 
due to his right lower extremity disability.  It was 
indicated that the in-service injury was treated with 
surgical insertion of an intra-medullary pin into the right 
femur.  On examination, two well healed post surgical scars 
were noted, at the right buttock and at the lateral aspect of 
the middle point of the right thigh; there was no evidence of 
muscle atrophy or shortening of the right lower extremity.  
X-ray study of the right femur showed some soft tissue 
calcification but the femur fracture (in the middle 1/3 of 
the femur) appeared well healed.  Healing right femur 
fracture, with retained intra-medullary pin, and post 
operative scars at the right hip and thigh were diagnosed.  

On VA medical examination in July 1960, the veteran reported 
experiencing pain and stiffness of the right leg and hip 
during the winter months.  On examination, range of motion of 
the right knee and hip was full, and there was no evidence of 
muscle atrophy, pelvic tilt, or shortening of the right lower 
extremity; two post surgical scars were noted (at the right 
thigh and above the right greater trochanter over the 
posterior aspect of the hip).  Healed right femur fracture 
with retained intra-medullary nail and post operative scars, 
soft tissue calcification over the proximal end of protruding 
nail, and no clinical evidence of osteomyelitis were 
diagnosed.

Based on the above-cited evidence, the rating of the 
veteran's service-connected right femur disability was 
reduced from 20 to 0 percent by RO rating decision in August 
1960.

In January 1989, P. Stringham, M.D., indicated that the 
veteran reported right leg pain "all the time" (increasing 
in cold weather), as well as "some" functional 
"incapacitation."

On VA medical examination in February 1989, the veteran 
reported right leg and hip pain and stiffness, increasing in 
cold and damp weather.  On examination, there was no evidence 
of swelling, muscle atrophy, or range of motion impairment, 
but palpable crepitation was noted in the area of the 
medullary nail insertion; the post surgical scars were 
"asymptomatic."  X-ray study of the right hip and femur 
showed that the fracture healed "completely;" there was no 
"significant" angulation, but minimal degenerative disease 
was noted within the right hip joint.  History of right femur 
fracture, with retained nail and scars and persistent pain, 
was diagnosed.

Based on the foregoing evidence, the rating of the service-
connected right femur disability was increased from 0 to 10 
percent by RO rating decision in May 1989.

In June 1992, Dr. Allen indicated that the veteran sustained 
right leg injury in active service; the residual disability 
was reportedly gradually increasing in severity, and he had 
to limit his work activity "somewhat."

On VA orthopedic examination in June 1992, the veteran 
reported right leg/hip pain, increasing with weather changes 
and on strenuous physical activity.  On examination, there 
was no evidence of right knee or hip motion impairment or 
shortening of the right lower extremity; subpatellar 
crepitation was noted on right knee motion, and motion of the 
right hip was associated with pain.  History of right femur 
fracture with retained nail, associated with right knee and 
hip pain with weather changes and on strenuous activity, 
subpatellar chondromalacia with arthralgia of the right knee, 
and "possibly" right knee and hip arthritis were diagnosed 
(the presence of some degenerative changes was confirmed by 
June 1992 X-ray study submitted to the RO in May 1993).

In July 1992, the veteran indicated that impairment from his 
service-connected right femur disability was gradually 
increasing in severity, but he indicated that he did not 
receive regular medical attention and treated the pain with 
over-the-counter medication.

Based on the foregoing, a rating in excess of 10 percent for 
the service-connected right femur disability was denied by RO 
rating decision in August 1992; no timely appeal therefrom 
was perfected, and the decision became final.

By April 1993 letter (received on April 27, 1993), Dr. Allen 
indicated that "some of [the veteran's] pain" may have been 
due to "rod movement," recommending that an X-ray study of 
the right femur be performed to see if the rod was moving and 
causing discomfort.

VA medical records in August 1993 document treatment for the 
veteran's right leg pain; he indicated that he had occasional 
sharp (non-radiating) pain in the right hip and lower leg, 
but denied leg weakness or sensation impairment.  On 
examination, he walked with normal gait and was able to squat 
and arise without assistance; flexion and extension of the 
right hip were normal, but lateral rotation was to 0 degrees 
and internal rotation was to 45 degrees; range of motion of 
the right knee was normal, and there was no evidence of 
effusion, deformity, or muscle atrophy (of the knee, hip, or 
leg); a healed lateral scar was noted at the right leg.  A 
review of the June 1992 X-ray study (identified above) showed 
a 1-1.5-millimeter latency proximal to the intra-medullary 
rod, slight latency at fracture site, and right knee 
chondrocalcinosis, but there was no evidence of hardware 
failure or loosening, or cortical irregularity or thickening.  

On VA orthopedic examination in July 1994, the veteran 
reported right leg/hip pain, increasing with weather changes 
and on strenuous physical activity.  On examination, two post 
surgical, well healed scars were noted; there was no evidence 
of right knee or hip impairment of motion or shortening of 
the right lower extremity; the examiner indicated that the 
pinning of the right femur fracture site had "excellent" 
results, but was associated with arthritis and continued to 
produce hip and knee pain.  

VA medical records from June to August 1994 document 
treatment for symptoms unrelated to the veteran's service-
connected right femur disability.

At a December 1994 RO hearing, the veteran testified that he 
had right hip and knee pain and functional impairment which 
prompted him to quit his job as a welder 5 years earlier 
(such work involved strenuous activity such as climbing and 
crawling).  He indicated that he retired from work about 11/2 
years earlier, but continued to work part-time (in a 
warehouse).  Reportedly, he had increasing pain, weakness, 
fatigability, and functional impairment which he treated, 
obtaining only partial relief, with various medication.  He 
stated that he would submit clinical records from Dr. Allen 
who treated him for the right femur disability in recent 
years.

In December 1994, Dr. Allen indicated that he treated the 
veteran during the past several years.  He believed that the 
veteran's right lower extremity pain and discomfort were due 
to his old fracture and the retained "hardware."

In September 1998, B. Young, M.D., indicated that he treated 
the veteran for "extreme" pain in the right gluteus region 
since June 12, 1998, noting that X-ray study of the right 
femur showed prominent hardware in the femur, productive of 
pain and impairment.  Reportedly, the hardware was partially 
removed in July 1998 which alleviated the pain 
"significantly."

In January 1999, Dr. Young submitted to the RO medical 
records documenting treatment of the veteran's right lower 
extremity disability from June 12 to October 1998.  Such 
records reveal that he experienced right lower extremity 
pain, believed to have been caused by the surgical pin placed 
in conjunction with treatment of his right femur fracture in 
service.  On examination in June 1998, he did not walk with 
antalgic gait and motion of the right knee and hip was full; 
pain and discomfort at the right gluteus region were noted, 
increasing on strenuous activity.  In July 1998, the right 
femur hardware was surgically removed (partially) and, during 
post surgical treatment, it was noted that his condition was 
improving; in October 1998, his condition was "excellent" 
and the pain and popping were "completely gone."  

On VA fee-basis medical examination in January 1999, 
reflecting a review of the clinical evidence of record, the 
veteran reported continuing daily right hip pain, weakness, 
and fatigue.  On examination, 11 centimeter (cm) right hip 
and 13 cm right femur scars were noted; he reportedly walked 
with a limp and used a cane; the right lower extremity was 
shorter than the left; motion of the right hip was reduced 
and associated with pain and tenderness, but neurological 
examination was normal.  X-ray study of the right hip showed 
moderate degenerative arthritis and a 1 cm "protrudence" of 
internal hardware into the greater trochanter.  Right femur 
fracture with moderate degenerative arthritis was diagnosed.  
The examiner indicated that the veteran's ability to walk, 
run, and stand was limited, and he should avoid prolonged 
walking or standing, and climbing up and down stairs.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic 
arthritis, Diagnostic Code 5003 provides that arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Codes 5200 et seq. ), and that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
When the rating based on limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating for each major joint or group of minor joints 
affected by limitation of motion should be assigned; the 10 
percent rating is not to be combined with, nor added to, 
Diagnostic Code 5003.  In the absence of limitation of 
motion, a 20 percent rating will be assigned if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations; a 10 percent rating will be assigned if there 
is X-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups.  For the purpose of rating 
disability from arthritis, the hip is considered a major 
joint.  See 38 C.F.R. § 4.45(f).

The veteran's service-connected right femur disability is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5255, 
impairment of femur.  Until July 28, 1998, the disability was 
evaluated 10 percent disabling under Code 5255, malunion of 
femur with slight knee or hip disability.  From July 28, to 
August 31, 1998, the disability was rated 100 percent 
disabling under 38 C.F.R. § 4.30 based on clinical evidence 
of treatment requiring convalescence.  Effective September 1, 
1998, the right femur disability was assigned a 30 percent 
rating under Code 5255, consistent with evidence of malunion 
of femur with marked knee or hip disability.

Based on the entire evidence of record, as discussed above, 
the Board finds that the evidence supports two separate 10 
percent ratings for the service-connected right femur 
disability (under Codes 5003, arthritis, and Code 5255, 
malunion of femur), effective from April 27, 1993 (the date 
of receipt of Dr. Allen's letter consistent with 38 C.F.R. 
§§ 3.155 and 3.157) to June 11, 1998; effective June 12, 1998 
(but with the exception of the period July 28, to August 31, 
1998 during which temporary total rating was assigned), 
separate 10 and 30 percent ratings are warranted (also under 
Codes 5003 and 5255).

Under Code 5255, a 10 percent rating will be assigned where 
the evidence shows malunion of femur with slight knee or hip 
disability; a 20 percent rating will be assigned, if knee or 
hip disability is moderate; if the disability is marked, a 30 
percent rating will be assigned under that Code.

Initially, the Board notes that the evidence of record prior 
to Dr. Allen's April 1993 letter showed the presence of right 
hip arthritis.  However, application of a separate 10 percent 
rating for arthritis under Code 5003 prior to April 1993 (in 
addition to the then assigned 10 percent rating under Code 
5255) is not warranted as the clinical evidence did not 
objectively show any impairment of right hip motion (see 
e.g., June 1992 VA orthopedic examination report); although a 
separate disability rating may be assigned for arthritis 
under Code 5003, in the absence of limitation of motion, such 
rating may be assigned if degenerative changes affect 2 or 
more major joints or 2 or more minor joint groups.  In this 
case, the pertinent service-connected disability has been 
manifested by arthritis of only one major joint (the hip), 
see 38 U.S.C.A. § 4.45; a separate disability rating for 
right hip arthritis prior to April 1993 is therefore 
inappropriate.

Effective April 27, 1993 (the date of receipt of Dr. Allen's 
April 1993 letter), the evidence, overall, indicates that the 
veteran's service-connected right femur disability has been 
productive of slight knee or hip disability (Code 5255), and 
that it has been associated with arthritis and impaired right 
hip motion (Code 5003).  In particular, Dr. Allen indicated 
that some of the veteran's pain was due to rod movement in 
the right femur (which implies that some pain was due to 
other causes).  Although Dr. Allen did not specifically state 
whether or not right hip motion was impaired, impaired motion 
in that hip was shown shortly thereafter, on VA orthopedic 
examination in August 1993 (lateral rotation was to 0 
degrees); the pertinent evidence shows the presence of right 
hip arthritis with impaired motion, and Dr. Allen opined that 
some of the veteran's pain was due to right femur hardware.  
Accordingly, resolving the benefit of the doubt in the 
veteran's favor, the Board is of the opinion that a separate 
10 percent rating for right hip arthritis under Code 5003 is 
warranted, effective April 27, 1993, the date of receipt of 
Dr. Allen's April 1993 letter.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.157(b)(2), 4.40, 4.45, 4.59, 4.71a, Code 5201.

However, a rating of the veteran's right femur disability in 
excess of 10 percent under Code 5255 is not warranted prior 
to June 12, 1998.  In particular, Dr. Allen suggested in his 
April 1993 letter, that some of the veteran's pain was due to 
rod movement in the right femur; that the right femur 
hardware was productive of at least some pain and impairment 
was also supported by prior and subsequent clinical evidence 
discussed above (the final August 1992 RO rating decision, 
which is not now subject to revision on the same factual 
basis, found that pain and impairment from the service-
connected right femur disability were consistent with no more 
than "slight" knee or hip impairment), including VA 
orthopedic examination in June 1992, August 1993 VA clinical 
records, and July 1994 VA orthopedic examination report.  
While the veteran suggested that he had subjective complaints 
of pain and functional impairment which were consistent with 
far greater impairment than that contemplated by "slight" 
knee or hip disability under Code 5255, the objective 
evidence did not support a finding of greater than "slight" 
impairment (in June 1992, right hip motion was painful but 
full, there was no evidence of right lower extremity 
shortening, the right lower extremity was painful on 
strenuous activity and with weather changes; Dr. Allen's 
April 1993 letter did not quantify the veteran's pain; VA 
treatment records in August 1993 showed no objective evidence 
of gait impairment, effusion, muscle atrophy, deformity, or 
right femur hardware failure; July 1994 VA orthopedic 
examination report showed that there was no shortening of the 
right lower extremity, and that the right femur fracture 
healed "excellently").  Overall, considering both 
subjective complaints of pain and functional impairment, and 
objective evidence of right femur disability, the criteria 
for a rating in excess of 10 percent under Diagnostic Code 
5255 had not been met prior to June 12, 1998.

Based on the entire record, the Board finds that the evidence 
supports separate 10 and 30 percent rating for the veteran's 
service-connected right femur disability, effective June 12, 
1998, as the clinical evidence demonstrates that impairment 
from such disability increased on that date.  Initially, the 
Board observes that the 10 percent rating for right hip 
arthritis under Code 5003 is warranted effective June 12, 
1998 in the same manner as it is warranted prior to June 12, 
1998.  The clinical evidence dated on and after June 12, 1998 
continues to demonstrate the presence of arthritis and 
impaired and painful right hip motion (see e.g., VA fee-basis 
medical examination report in January 1999).  

With regard to the rating of the veteran's service-connected 
right femur disability under Code 5255, the RO assigned it a 
30 percent rating, effective September 1, 1998 (from July 28 
to August 31, 1998, the disability was assigned a temporary 
total convalescent rating under 38 C.F.R. § 4.30), as the 
evidence of record, documenting both subjective complaints of 
pain and objective evidence of disability (demonstrating 
that, while the July 1998 right femur surgery was successful 
in that partial removal of the intra-medullary nail 
alleviated his pain and discomfort, the disability 
nevertheless remained productive of femur impairment with 
marked hip disability: the right lower extremity is shorter 
than the left, he walks with a limp and with the assistance 
of a cane, has increasing motion impairment, severe right hip 
pain, and is unable to engage in physical activity requiring 
prolonged walking, standing, or climbing stairs).  Thus, on 
consideration of both subjective complaints of pain and 
impairment, increasing with prolonged or strenuous activity, 
and objective manifestation of the disability, the Board is 
of the opinion that the current 30 percent rating under Code 
5255 adequately reflects the level of impairment from the 
service-connected right femur disability.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5255.  

A rating greater than 30 percent is unwarranted for the 
service-connected right femur disability under Code 5255, as 
there is no objective evidence of hip ankylosis, limitation 
of thigh flexion to 10 degrees, flail hip joint, or 
impairment of femur with fracture of shaft or anatomical neck 
(or fracture of surgical neck, with false joint); thus rating 
in excess of 30 percent is inappropriate in this case under 
Codes 5250, 5252, 5254, or 5255, respectively.

On thorough review of the evidence, the Board finds that the 
30 percent rating for the veteran's service-connected right 
femur disability under Code 5255 is warranted, effective June 
12, 1998, the date it was factually ascertainable that the 
impairment from the disability increased in severity.  In 
particular, clinical records from Dr. Young show that the 
veteran began to experience a significant increase in the 
severity of the pertinent symptomatology, prompting him to 
seek medical treatment on June 12, 1998, and necessitating 
surgery shortly thereafter, in July 1998.  Cf. Fenderson v. 
West, 12 Vet. App. 119 (1999) (a claim placed in appellate 
status by disagreement with the initial rating award and not 
yet ultimately resolved is an original claim, as opposed to a 
new claim for increase, in which cases separate disability 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as  "staged" ratings).  

Prior to June 12, 1998, although the veteran appeared to have 
perceived subjective symptoms of pain and impairment greater 
than that warranting a 10 percent rating under Code 5255, he 
did not receive regular medical treatment prior to that time; 
the objective clinical evidence prior to June 12, 1998, as 
discussed in detail above, did not support a finding of femur 
impairment with marked hip disability.  

As indicated above, all disabilities, including those arising 
out of a single disease entity, are to be rated separately 
under 38 C.F.R. § 4.25 unless they constitute the same 
disability or the same manifestation under 38 C.F.R. § 4.14.  
Esteban, 6 Vet. App. at 261-62.  In this case, the evidence 
demonstrates that the veteran experiences symptoms and 
impairment from his in-service fracture of the right femur, 
including involving the right hip and the right knee.  
However, service connection is not in effect for a separate 
right knee disability; the service-connected right femur 
disability is currently rated under Codes 5003 and 5255 
(arthritis and femur impairment), and Code 5255 provides for 
disability rating based on impairment of the knee or hip.  
Assignment of separate disability ratings for the right femur 
disability based on evidence of pain and impairment of the 
hip and knee would, in this case, violate the anti-pyramiding 
provision of 38 C.F.R. § 4.14.

The clinical evidence of record reveals the presence of post 
surgical scars at the right leg and hip.  However, the 
evidence reveals that such scars are well healed, and there 
is no indication that they are disfiguring, painful and 
tender on objective demonstration, or that they are 
productive of functional impairment distinct and separate 
from the overall impairment associated with the right femur 
disability.  Thus, the evidence of record in this case does 
not support the application of a separate disability rating 
for the veteran's right post right femur surgery scars under 
Diagnostic Code 7804.  Esteban, 6 Vet. App. 259.


	(CONTINUED ON NEXT PAGE)




ORDER

The appeal from the August 1992 RO rating decision denying a 
rating in excess of 10 percent for the service-connected 
right femur disability is dismissed.

The appeal from the February 1994 RO rating decision denying 
a rating in excess of 10 percent for the service-connected 
right femur disability was perfected in a timely fashion; to 
that extent, the veteran's appeal is granted.

Two separate disability ratings of 10 percent are granted for 
the veteran's right femur disability, from April 27, 1993 to 
June 11, 1998, subject to the law and regulations governing 
the payment of monetary awards.

Separate disability ratings of 10 and 30 percent are granted 
for the veteran's right femur disability, effective June 12, 
1998, subject to the law and regulations governing the 
payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

